DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of beet root as the species of inorganic nitrate; sodium nitrite as the species of nitrite salt; nitrite-reduction enhancing compound and polyphenol as the species of additional ingredients; and powder as the form of the composition in the reply filed on 01 July 2022 is acknowledged.
Claims 5, 15, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 July 2022.

Claims 1-4, 6-14, 16-26, and 28-30 are examined.


Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: wherein one dose of the composition provides said nitrite salt in an amount of about 0.070-700 mmol (e.g., as-filed specification at paragraph [0012]); wherein said nitrite-reduction enhancing compound is provided as a botanical source (e.g., as-filed specification at paragraph [0014]); wherein said nitrite-reduction enhancing compound is ascorbic acid (e.g., as-filed specification at paragraph [0013]); and wherein said source of polyphenol is also a source of the compound enhancing the reduction of nitrite (e.g., as-filed specification at paragraph [0013]).

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 12/528,794; 12/528,798; 14/830,937; 15/966,508; 17/061,321; and 17/308,007, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   
Claims 1, 9, and 19 each include the limitation “wherein one dose of the composition provides said nitrite salt in an amount of about 0.070-700 mmol”.  This limitation is not found in the prior-filed applications cited above.  Additionally, claim 12 includes the limitation, “wherein said nitrite-reduction enhancing compound is provided as a botanical source; claims 14 and 24 each include the limitation, “wherein said nitrite-reduction enhancing compound is ascorbic acid”; and claim 23 includes the limitation, said source of polyphenol is also a source of the compound enhancing the reduction of nitrite”.  These limitations are also not found in the prior-filed applications cited above.
Accordingly, claims 1, 9, 12, 14, 19, 23, and 24 are not entitled to the benefit of the prior-filed applications, and have an effective filing date of the instant application, i.e., an effective filing date of 09 March 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 12, 14, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (“Bryan” US Patent 8,303,995).
Regarding claims 1, 9, 12, and 19, Bryan teaches compositions comprising about 40-1000 weight parts of a botanical nitrate source, a botanical source of nitrite reduction activity, and about 4-100 weight parts of a nitrite salt (e.g., abstract).  Regarding molar ratio, it is noted that, since Bryan teaches amounts of botanical nitrate source which are ten times that of nitrite salt (40-1000 weight parts vs. 4-100 weight parts), the ordinarily skilled artisan would reasonably expect a molar ratio of about 10:1, which falls within Applicant’s claimed range, absent a clear teaching otherwise.  The compositions may be formulated as supplement formulations (e.g., Example 5).
Regarding amounts of nitrite salt, Bryan does not teach a specific amount in terms of mmol.  However, Bryan teaches amounts of sodium nitrite in a range of about 20mg to 40mg, and also exemplifies such amounts of 20 mg (e.g., col. 15, lines 44-54; Example 5).  Since the molecular weight sodium nitrite ion is 69 mg/mmol, the amounts taught by Bryan would results amounts of sodium nitrite of 0.29-0.58 mmol, which fall within Applicant’s claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a nutritional supplement having a botanical source of nitrite, a botanical source of nitrite reduction activity, and a nitrite salt, wherein the molar ratio of said nitrate to said nitrite is about 10:1, and wherein one dose results in nitrite salt in an amount of 0.29-0.58 mmol; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Bryan fairly teaches and suggests all components of the claimed supplement composition, in amounts which result in molar ratio and amount of nitrite salt within the claimed ranges.
Regarding claims 13, 14, 19, and 24, Bryan teaches ascorbic acid for nitrite reduction activity (e.g., col. 6, line 55 – col. 7, line 6), which may come from any plant matter (e.g., col. 16, line 62 – col. 17, line 10).  Bryan specifically teaches that berries, tea, beer, grapes, wine, olive oil, chocolate, cocoa, coffee, walnuts, peanuts, borojo, pomegranates, popcorn, and yerba mate are also known to contain polyphenols, which are known to have antioxidant properties (e.g., col. 17, lines 10-13).  Therefore, the ordinarily skilled artisan would find it obvious to select a botanical source of nitrite reduction activity which also contains polyphenols, in order to provide the additional benefits of antioxidant activity, with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, 16-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,555,968 in view of Gojon-Romanillos (US 2003/0235571).  
Regarding independent claims 1, 9, and 19, US ‘968 claims a daily nutritional supplement or a nutritional food compositions comprising a botanical source of inorganic nitrate and a nitrite salt, wherein the nitrate from said botanical nitrate source and the amount of said nitrite salt is in a molar ratio of about 5:1 to 100:1, wherein one dose of the composition provides said nitrite salt in an amount of about 0.001-10 mmol/kg bodyweight (e.g., claim 1 of US ‘968).  The compositions may additionally comprise a nitrite-reduction enhancing compound (e.g., claim 11 of US ‘968) and a source of polyphenols (e.g., claim 22 of US ‘968).  Regarding dependent claims 2-4, 6-8, 10-14, 16-18, 20-26, and 28-30 are disclosed in additional claims of US ‘968 (e.g., see claims 2-10, 12-21, and 23-37 of US ‘968).
US ‘968 differs from the claimed invention because the amount of nitrite salt in one dose of the composition is defined as “0.001-10 mmol/kg bodyweight” instead of “0.070-700 mmol”.
However, Gojon-Romanillos is in the same field of therapeutic compositions, for conditions such as cardiovascular diseases (e.g., paragraph [0001]), and generally teaches the average weight of an adult human male is about 70 kg (e.g., paragraph [0101]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the claims of US ‘968 to wherein one dose of the composition provides the nitrite salt in an amount of about 0.070-700 mmol; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the dosage disclosed by US ‘968 (i.e., 0.001-10 mmol/kg bodyweight) for an average adult male (70 kg) would result in a dosage amount of about 0.070-70 mmol (i.e., (0.001-10)*70).
 



Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611